Citation Nr: 9904849	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependents' Education Assistance under 
Chapter 35 of Title 38 of the United States Code.

3.  Entitlement to service connection for alcoholism, 
cirrhosis of the liver, hypertension and an esophageal 
disorder secondary to service connected posttraumatic stress 
disorder (PTSD), for accrued benefits purposes.

4.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 30 percent disabling, for accrued 
benefits purposes.

REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefits sought on appeal.  The 
decedent veteran (veteran) had active service from November 
1969 to May 1973.  The appellant is the child of the veteran, 
and his mother, the former wife of the veteran and guardian 
of the appellant, appealed those decisions to the Board for 
review.

As a preliminary matter, the Board would point out that the 
claim for service connection for cause of the veteran's 
death, as well as the claim for Dependents' Education 
Assistance under Chapter 35 of Title 38 of the United States 
Code, is discussed in the REMAND following the ORDER below.

Finally, the Board would note that an unappealed June 1992 RO 
rating decision denied service connection for hypertension on 
a direct basis.  The veteran's contemporaneous claim was 
based upon secondary service connection.  In Ephraim v. 
Brown, the United States Court of Appeals held that a newly 
diagnosed disorder, whether or not medically related to a 
previously diagnosed disorder, is not the same claim when it 
has not been previously considered.  Ephraim v. Brown, 82 
F.3d 399, 401 (Fed.Cir. 1996).  In this claim, the RO did not 
deny secondary service connection in June 1992, and thus the 
claim on appeal is a new claim, not subject to the rules 
governing finality of agency decisions.


FINDINGS OF FACT

1.  The appellant is the veteran's child.

2.  The RO granted service connection for PTSD in an August 
1997 rating decision.

3.  Competent medical evidence has been submitted to 
establish that the veteran's alcoholism was a result of his 
PTSD.

4.  Prior to his death in March 1997, the veteran was 
diagnosed with cirrhosis of the liver, hypertension and an 
esophageal disorder, and each has been deemed by clinicians 
to be the result of the veteran's alcoholism.

5.  The veteran had a claim pending for service connection 
for PTSD at the time of his death in March 1997.  Thereafter, 
an August 1997 rating decision granted service connection for 
PTSD, and awarded the current 30 percent evaluation, for 
accrued benefits purposes.

6.  The veteran did not, and could not, have filed an appeal 
of the evaluation assigned in the August 1997 rating decision 
at the time of his death.
CONCLUSIONS OF LAW

1.  The veteran's alcoholism was secondary to his service-
connected PTSD.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.310(a) (1998).

2.  The veteran's cirrhosis of the liver, hypertension and an 
esophageal disorder were the result of his service-connected 
alcoholism.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.310(a) (1998).

3.  The appellant's claim for an increased evaluation PTSD 
for accrued benefits purposes lacks legal merit.  38 U.S.C.A. 
§§ 5101(a), 5121 (West 1991); 38 C.F.R. § 3.1000 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Accrued Benefits Purposes

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. § 1110(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1998).  To establish that a claim for secondary service 
connection is well grounded, an appellant must demonstrate 
that a current disability is the result of a service-
connected disability.  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Black v. Brown, 10 Vet. App. 279 (1997).

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death under existing ratings or 
decisions, or those based on evidence in a claims file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to qualified persons, 
such as the veteran's surviving spouse, children or dependent 
parents.  See 38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. 
§ 3.1000 (1998).  The appellant was born in December 1979, 
and his mother stated on the Certificate of Live Birth issued 
by the state of Nebraska that the veteran was the appellant's 
father.  In July 1985, the RO received a claim for 
nonservice-connected pension benefits from the veteran.  On 
the VA claim form, the veteran acknowledged that the 
appellant was a dependent child, and in a supporting 
statement received that same month, the veteran again 
acknowledged that the appellant was a dependent child.  Thus, 
the appellant is a qualified person in this claim.

Initially, the Board finds that the appellant's claims for 
secondary service connection for accrued benefits purposes 
for alcoholism, cirrhosis of the liver, hypertension and an 
esophageal disorder secondary to service connected PTSD are 
well grounded.  That is, the Board finds that the appellant 
has presented claims which are plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
appellant's attorney requested additional examinations of the 
veteran in August 1997.  However, as noted in correspondence 
by the RO to the attorney in November 1997, the veteran died 
in March 1997, and further examinations are not possible.  
Similarly, an independent medical opinion, as requested by 
the appellant's attorney in subsequent August 1997 
correspondence, is also not required.  During the veteran's 
lifetime, he was examined for compensation purposes in great 
detail, and further, substantial VA treatment records are 
available to obtain a complete understanding of his medical 
problems.

During the course of this claim, and subsequent to the 
December 1996 statement of the case, the United States Court 
of Veterans Appeals (Court) held in Barela v. Brown, 11 Vet. 
App. 280 (1998) that while compensation for substance abuse 
as a disability may not be paid, as such is considered 
willful misconduct, service connection on a secondary basis 
may still be granted.  The Court offered as a rationale to 
support that decision that applicable laws and regulations 
did not explicitly ban service connection, only compensation, 
and further, benefits other than compensation result from 
service connection.  A distinction between compensation and 
service connection was thus drawn.  See generally, 38 
U.S.C.A. §§ 105, 1110 (West 1991); 38 C.F.R. § 3.301(c)(3) 
(1998).  Thus, while compensation may not be paid to the 
appellant for any of the veteran's claimed alcoholism, 
hypertension, cirrhosis of the liver or esophageal disorders, 
education benefits, under Chapter 35, may be paid.

This claim is ultimately based upon the veteran's claims for 
secondary service connection for alcoholism, hypertension, 
cirrhosis of the liver or esophageal disorders.  A July 1996 
rating decision denied such, and the appellant's attorney, 
then representing the veteran, initiated appellate review in 
correspondence dated July 1996.  The RO accepted that 
correspondence as a notice of disagreement on these issues, 
as well as entitlement to service connection for PTSD.  The 
RO issued a statement of the case on these issues in December 
1996.  The veteran died in March 1997.  Thus, the veteran had 
a claim pending for secondary service connection at the time 
of his death. 

In August 1997, the RO granted service connection for PTSD.  
The veteran's central contention, which has since been 
continued by the appellant, was that he had alcoholism, 
hypertension, cirrhosis of the liver and esophageal disorders 
as a result of his PTSD.  

Relevant evidence affiliated with the claims file includes a 
discharge summary from the University of Nebraska Medical 
Center dated in March 1992.  The veteran was then noted to 
have portal hypertension secondary to alcoholic liver 
disease, esophageal varices secondary to alcohol, and alcohol 
abuse, among a host of many physical disorders.  

Other evidence includes a discharge summary resulting from VA 
hospitalization from April 1992 to May 1992 for alcohol 
treatment at the Grand Island, Nebraska VA medical center.  
The discharge summary noted that the veteran had chronic 
alcohol dependency, alcoholic cirrhosis of the liver, 
esophageal varices, portal hypertension, and hypertension as 
a result of the hemodynamic effect of alcohol, among other 
disorders.  A November 1993 VA examination report is 
substantial consistent with the above findings.  

The veteran was provided a fee-basis VA examination in 
January 1995.  The veteran related his military experience, 
particularly his experiences in Vietnam.  The veteran related 
that part of his duties in Vietnam were to accompany supplies 
on helicopters and in convoys.  The veteran stated that 
several of his friends were killed in Vietnam, and that he 
began to drink heavily while there.  Upon discharge, the 
veteran related depression, periods of anxiety and 
apprehension, and flashbacks, which had continued to the 
present time.  Other PTSD symptoms were also reported, as was 
a history of treatment for alcohol abuse.  The physician 
summarized that the veteran had PTSD as a result of his 
experiences in Vietnam, and alcohol abuse as a result of 
PTSD.

In March 1995, the veteran was again provided a VA 
examination.  At that time the veteran was diagnosed with a 
history of esophageal varices, possibly secondary to liver 
dysfunction, and hypertension.  Notably, the veteran's 
sitting blood pressure was 178/92.

In light of the above medical evidence, the Board finds that 
the evidence supports the claims for service connection for 
alcoholism secondary to PTSD.  In this regard, the Board 
notes that the physician who conducted the January 1995 fee 
basis psychiatric examination diagnosed the veteran with 
PTSD, and that the RO indeed granted service connection for 
PTSD in an August 1997 rating decision.  Further, that 
physician found that the veteran's alcoholism was a result of 
the PTSD.  Further review of the evidence does not reveal an 
alternative etiology.  Thus, looking at the evidence as a 
whole, the Board finds that service connection for alcoholism 
on a secondary basis is warranted.  Similarly, the evidence 
reveals that cirrhosis of the liver, hypertension and an 
esophageal disorder have been associated by clinicians with 
the veteran's alcoholism.  As such, the Board finds that 
service connection for these disorders is also warranted, 
secondary to the veteran's now service-connected alcoholism.

II. Increased Evaluation for PTSD for Accrued
Benefits Purposes

As noted above, upon the death of a veteran, periodic 
monetary benefits to which he was entitled at death under 
existing ratings or decisions, or those based on evidence in 
a claims file at the date of death, due and unpaid for a 
period of not more than two years prior to death, may be paid 
to qualified persons, such as the veteran's surviving spouse, 
children or dependent parents.  See 38 U.S.C.A. § 5121 (West 
1991); 38 C.F.R. § 3.1000 (1998).  

Further, in Jones v. West, the U.S. Court of Appeals for the 
Federal Circuit held that under 38 U.S.C. § 5101(a), "[a] 
specific claim in the form prescribed by the Secretary ... must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary."  
The Federal Circuit further cited 38 U.S.C. § 5121.  Reading 
these two sections together compels the conclusion, according 
to the Federal Circuit, that, in order for an appellant to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.

In Grantham v. Brown, the Federal Circuit stated that it is 
clear that the RO's first decision regarding a claim for 
benefits might not resolve, or even address, all necessary 
elements of the application for benefits.  In that case, the 
RO's first decision found that the appellant's condition was 
not service-connected, and therefore the decision never 
reached the down-stream question concerning compensation 
level.  Rather, the issue of compensation level is based on 
an entirely new appeal.  Grantham v. Brown, 114 F.3d 1156, 
1157-58 (Fed.Cir. 1997).

Initially, the Board notes that this claim is not to be 
determined on a "well grounded" basis.  The Court has 
"noted that the use of the term 'well-grounded' should be 
confined to an evidentiary context.  '[W]here the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law'."  See 
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995) [citing 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)].

A review of the above evidence reveals that at the time of 
his death the veteran did not have a claim for an increased 
evaluation for PTSD pending with the RO.  Rather, the Board 
would note that service connection had not then even been 
established by the RO.  Subsequent to the veteran's death, 
the RO granted service connection for PTSD, and the appellant 
initiated and completed an appeal of a claim for an increased 
evaluation.  As noted in Grantham and in Jones, a claim for 
an increased evaluation is separate and distinct from a claim 
for initial service connection.  Relevant statutes and 
regulations, cited above, in concert with case law, require 
that the veteran have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating decision.  As the veteran did not have a 
claim pending before the RO for an increased evaluation for 
PTSD at the time of his death, and as an existing rating 
decision did not then establish any entitlement to such 
benefits, the appellant's claim for an increased evaluation 
for accrued benefits lacks legal merit, and must be denied on 
this basis.

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that used by the RO.  The Board has, therefore, considered 
whether the appellant has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  However, the 
Board concludes that he has not been prejudiced by this 
approach.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995).




ORDER

Service connection for alcoholism secondary to PTSD is 
granted.

Service connection for cirrhosis of the liver secondary to 
service connected alcoholism, for accrued benefits purposes, 
is granted.

Service connection for hypertension secondary to service 
connected alcoholism, for accrued benefits purposes, is 
granted.

Service connection for an esophageal disorder secondary to 
service connected alcoholism, for accrued benefits purposes, 
is granted.

An increased evaluation for PTSD, for accrued benefits 
purposes, is denied.


REMAND

A Certificate of Death issued by the state of Nebraska 
reflects that the veteran died at the Grand Island VA medical 
center in March 1997.  These records are not incorporated in 
the claims file.  In addition, the VA physician who certified 
the Certificate of Death stated that the immediate cause of 
death was cardiorespiratory collapse due to or a consequence 
of congestive heart failure.  As noted above, service 
connection has been granted for hypertension, among other 
disorders.  It is not clear from the Certificate of Death 
whether hypertension contributed to the veteran's congestive 
heart failure, or if such was the result of other, nonservice 
connected disorders.

In light of the above information, the claims for service 
connection for cause of the veteran's death and attendant 
Chapter 35 benefits is REMANDED to the RO for the following 
actions:


1.  The RO is requested to obtain the VA 
treatment records, including a discharge 
summary, pertaining to the veteran's 
hospitalization at the Grand Island VA 
medical center substantially 
contemporaneously with his death at that 
facility in March 1997.  

2.  Thereafter, the RO is requested to 
refer the entire record to an appropriate 
VA physician and request an opinion as to 
whether it is at least as likely as not 
any of the veteran's service connected 
disorders, including in particular his 
hypertension, contributed substantially 
or materially to his death, that it 
combined to cause death, or that it aided 
or lent assistance to the production of 
death.  The complete rationale for each 
opinion expressed should be set forth.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), the 
claims file must be made available to the 
VA physician during review of the 
evidence.

3.  Thereafter, the RO is requested to 
readjudicate the appellant's claim for 
service connection for cause of the 
veteran's death and attendant entitlement 
to Chapter 35 benefits.  If the benefits 
sought are not granted in full, the 
appellant and his attorney should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of this claim, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence she desires to be considered in connection with the 
appeal.  No action is required of the appellant until she is 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals









NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



